ON MOTION FOR REHEARING
We feel it proper to file a written opinion answering appellant’s motion for rehearing. On his appeal from the trial court the appellant stated his sole point of error as follows:
“THE TRIAL COURT ERRED IN ENJOINING APPELLANT FROM INDUCING THE BREACH OF CERTAIN DESIGNATED ‘CONTRACTS’ FOR THE REASON THAT SUCH ‘PURCHASE AGREEMENTS’ OR ‘TERM AGREEMENTS’ ARE NOT REALLY COMPLETE, BINDING OR ENFORCI-BLE ‘CONTRACTS’, AND APPEL- . LEE HAS NO CAUSE OF ACTION AGAINST APPELLANT OR ANYONE ELSE FOR INDUCING THE BREACH OF SUCH ‘CONTRACTS’ BY SOLICITING BUSINESS FROM SUCH SCHOOLS AND THEIR STUDENTS.”
On the basis of his position we feel we arc required to pass only upon the matter set forth in the above-quoted point of error. The record doe's not indicate that the trial court made any direct finding or pronouncement as to the enforcibility of these contracts.
There are cases that hold that because of the trial court’s broad power and discretion in granting temporary injunctions for the purpose of preserving the status, quo, it is only necessary for the applicant to establish the existence of a probable right and a probable injury. These cases point out that the applicant for the injunction is not required to prove or establish that he would finally prevail in the litigation about which the injunction has been issued-Coastal Bend Milk Producers Ass’n. v. Garcia, Tex.Civ.App., 368 S.W.2d 260 (n. w. h.); Transport Co. of Texas v. Robertson Transports, Inc., 152 Tex. 551, 261 S.W.2d 549 (S.Ct.) ; Texas Foundries, Inc. v. International Moulders & Foundry-Workers Union, 151 Tex. 239, 248 S.W.2d 460 (S.Ct.). The trial court in the case before us, in granting the temporary-injunction, stated as follows:
“ * * * for the reason that Plaintiff has asserted and shown a probable right and probable injury unless the status quo is preserved pending a final hearing and determination of the issues between the parties.”
We assume that the court was satisfied that the necessity and authority for the injunction existed.
Appellant, in both his brief and motion for rehearing, urges that the injunction, should be dissolved because the various contracts and agreements involving the 69' different institutions are unenforcible, and do not bind the schools or school children-On the basis of the record before us we cannot determine whether all the contracts, or documents are enforcible or unenforcible-They involve 69 schools and/or institutions-Some of the contracts or agreements are-made by school districts, such as Ysleta. and El Paso, and some by denominational', schools, for material to be paid for by-the schools themselves. These agreements,, on their face, appear to have been executed^ *210by persons in authority and specify prices, descriptions of the articles involved, and minimum quantities. Such contracts or documents may or may not be enforcible. There are other documents, of course, involving articles to be purchased by the school children themselves. Then there are many agreements dealing with schools in New Mexico which give every indication, upon their face, that their legality or enforcibility would come under the laws of the State of New Mexico. Lastly, this is a blanket injunction, setting forth and naming all the institutions involved.
We do not believe that the record is such, that appellant’s point of error can or should be sustained.
We believe this matter comes under the provisions and reasoning of the cases cited eárlier in this opinion, but — in any event —we would not here be justified in reversing the trial court, since we believe, as set forth in our original opinion, that appellee pleaded and adduced sufficient proof to establish the existence of a probable right ■ and probable injury which, in turn, justified the trial court in holding the matter in status quo under the broad discretion vested in him in matters of-this type, under which circumstances the case can then be tried on its merits and the enforcibility of the various documents determined.
We should also like to point out, although it has not been mentioned by either party, that it may be that some matters within these agreements can be, or need to be, clarified or explained by parol evidence, assuming the proper predicate is established. We, of course, have no right to pick this injunction apart, piece-meal, nor have we been asked to do so.
In our original opinion we stated, “It will be noted here that the injunction does not attempt to restrain trade in any way by denying anyone the right to compete * * We believe that we were wrong in stating the matter as we did, because the trial court’s order does specifically restrain Mr. Goss from persuading any of the 69 customers to buy from a company other than that of appellee. Therefore, our original opinion is amended so that on page 208, the words “by denying anyone the right to compete”, are deleted.
For the reasons hereinbefore set forth, appellant’s motion for rehearing is denied.